EXHIBIT 10.2
AMENDMENT NO. 5
to the
AMENDED AND RESTATED OPERATING AGREEMENT
of
AMERICAN PROCESSING COMPANY, LLC
THIS AMENDMENT NO. 5 (this “Amendment”) to that certain Amended and Restated
Operating Agreement, dated as of March 14, 2006, as amended by that certain
Amendment No. 1 to the Amended and Restated Operating Agreement, dated as of
January 9, 2007, that certain Amendment No. 2 to the Amended and Restated
Operating Agreement, dated as of November 30, 2007, that certain Amendment No. 3
to the Amended and Restated Operating Agreement, dated as of February 28, 2008,
and that certain Amendment No. 4 to the Amended and Restated Operating Agreement
(the “Operating Agreement”), of American Processing Company, LLC, a Michigan
limited liability company (the “Company”), is made and entered into to be
effective for all purposes as of July 1, 2009, by and among the Company, the
Manager and the Members listed on the signature pages hereto. Capitalized terms
used but not otherwise defined herein shall have meanings specified in the
Operating Agreement.
RECITALS
A. Upon Michael C. Barrett’s death on January 11, 2009, his surviving spouse,
Jacqueline M. Barrett, became the sole owner of all 34,609 Common Units held by
Michael C. Barrett and Jacqueline M. Barrett in joint tenancy with right of
survivorship.
B. On July 1, 2009, Barrett Daffin Frappier Turner & Engel, LLP transferred all
of its 1,801 Common Units as follows:

          Assignee   No. of Common Units
Jill A. Helmers
    600  
Rebecca L. Howell
    601  
Christine T. Pummill
    600  

Upon the consummation of such transfer (the “Barrett Transfer”), each of the
assignees identified above became a Substituted Member of the Company.
C. Pursuant to Section 10.4 of the Operating Agreement, the Manager and a
Supermajority-in-Interest of the Members have agreed to amend the terms of the
Operating Agreement as provided in this Amendment.
AGREEMENT

1.  
AMENDMENTS

1.1 The definition of “NDeX Sellers” in Article I of the Operating Agreement is
hereby amended and restated in its entirety as follows:
“NDEx Sellers” means Jacqueline M. Barrett, Robert F. Frappier, James C.
Frappier, Mary A. Daffin, Barry Tiedt, Abbe L. Patton, Jill A. Helmers, Rebecca
L. Howell and Christine T. Pummill.

 

 



--------------------------------------------------------------------------------



 



1.2 Exhibit A of the Operating Agreement is hereby replaced with Exhibit A
attached hereto.

2.  
REFERENCE TO AND EFFECT ON THE OPERATING AGREEMENT

2.1 Each reference in the Operating Agreement to “this Agreement”, “hereunder”,
“hereof”, "herein”, or words of like import shall mean and be a reference to the
Operating Agreement as amended hereby.
2.2 Except as specifically amended above, the Operating Agreement shall remain
in full force and effect and is hereby ratified and confirmed.

3.  
MISCELLANEOUS

3.1 This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. In accordance with the
Operating Agreement, this Amendment shall be effective upon execution by the
Company, the Manager and a Supermajority-in-Interest of the Members. This
Amendment, to the extent signed and delivered by means of a facsimile machine or
other electronic transmission (including transmission in portable document
format by electronic mail), shall be treated in all manner and respects and for
all purposes as an original agreement and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto, each other party hereto shall
re-execute original forms hereof and deliver them to all other parties, except
that the failure of any party to comply with such a request shall not render
this Amendment invalid or unenforceable. No party hereto shall raise the use of
a facsimile machine or other electronic transmission to deliver a signature, or
the fact that any signature was transmitted or communicated through the use of a
facsimile machine or other electronic transmission, as a defense to the
formation or enforceability of a contract and each such party forever waives any
such defense.
3.2 Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
3.3 Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Amendment and the consummation of the transactions contemplated hereby.
3.4 The language used in this Amendment will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.
3.5 If and to the extent there are any inconsistencies between the Operating
Agreement and this Amendment, the terms of this Amendment shall control.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

            COMPANY:
 
AMERICAN PROCESSING COMPANY, LLC
 
By:  DOLAN APC LLC
Its:  Manager
      By:   /s/ Scott J. Pollei         Name:   Scott J. Pollei        Its: Vice
President        MANAGER: 

DOLAN APC LLC
      By:   /s/ Scott J. Pollei         Name:   Scott J. Pollei        Its: Vice
President        MEMBERS: 

DOLAN APC LLC
      By:   /s/ Scott J. Pollei         Name:   Scott J. Pollei        Its: Vice
President        APC INVESTMENTS, LLC
      By:   /s/ David A. Trott         Name:   David A. Trott        Its:
Manager     

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
List of Members, Capital Contributions, Capital Accounts
Common Units and Participating Percentages
As of July 1, 2009

                  Name, Address, Phone         and Fax of Member   Common Units
  Participating Percentage
 
               
Dolan APC, LLC
c/o Dolan Media Company
1200 Baker Building
706 Second Avenue South
Minneapolis, Minnesota 55402
Phone: (612) 317-9425
Fax: (612) 317-9434
Attention: James P. Dolan
    1,173,952       84.67 %
 
               
APC Investments, LLC
31440 Northwestern Highway Suite 200
Farmington Hills, MI 48334
Phone: (248) 642-2515
Fax: (248) 642-3628
Attention: David A. Trott
    104,905       7.57 %
 
               
Feiwell & Hannoy Professional Corporation
251 North Illinois Street, Suite 1700
Indianapolis, Indiana 46204
Phone: (317) 237-2727
Fax: (317) 237-2722
Attention: Douglas Hannoy and Michael Feiwell
    23,560       1.70 %
 
               
Jacqueline M. Barrett
5941 Club Oaks Drive
Dallas, Texas 75248
Phone: (972) 341-0512
Fax: (972) 341-0601
    34,609       2.50 %
 
               
Robert F. Frappier
1735 North Blvd.
Houston, Texas 77098
Phone: (713) 693-2002
Fax: (713) 621-2179
    14,899       1.07 %
 
               
James C. Frappier and Judith A. Frappier, JTWROS
4308 Mossey Oak Court
Flower Mound, Texas 75022
Phone: (214) 668-0303
Fax: (972) 341-5024
    5,714       0.41 %

 

 



--------------------------------------------------------------------------------



 



                  Name, Address, Phone         and Fax of Member   Common Units
  Participating Percentage
 
               
Mary A. Daffin and Maynard Samuel Daffin, Sr.,
Tenants in Common
11750 Gallant Ridge Lane
Houston, Texas 77082
Phone: (281) 596-8733
Fax: (281) 596-8462
    14,899       1.07 %
 
               
Barry Tiedt and Terri Tiedt, JTWROS
921 Genoa Court
Argyle, Texas 76226
Phone: (972) 341-0572
Fax: (972) 341-0679
    5,714       0.41 %
 
               
Abbe L. Patton and Lisle D. Patton, JTWROS
6016 Pinnacle Cr.
Little Elm, Texas 75068
Phone: (972) 341-0506
Fax: (972) 341-0678
    5,714       0.41 %
 
               
Rebecca L. Howell
1916 Lincolnshire
Bedford, TX 76021
Phone: (972) 341-0596
Fax: (972) 341-0679
    601       0.04 %
 
               
Jill A. Helmers
5208 Saddle Drive
Flower Mound, TX 75028
Phone: (972) 341-0505
Fax: (972)341-0679
    600       0.04 %
 
               
Christine T. Pummill
249 Enclaves Court
Coppell, TX 75019
Phone: (972) 341-523104
Fax: (972)341-0679
    600       0.04 %
 
               
Brian S. Engel
P.O. Box 76
Driftwood, TX 78619
Phone: (512) 477-0008
Fax: (512) 477-1112
    393       0.03 %
 
               
Steve P. Turner and Marsha L. Turner, Tenants in Common
10002 Brandywine Circle
Austin, TX 78750
Phone: (512) 477-0008
Fax: (512) 477-1112
    394       0.03 %
 
               
TOTAL:
    1,386,554       100.000 %

 

 